Citation Nr: 0100427	
Decision Date: 01/08/01    Archive Date: 01/17/01	

DOCKET NO.  95-13 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness of $24,660.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's period of active service is unverified but it 
appears that he has lengthy service with the Texas Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 waiver decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises (RO), in Houston, Texas.

The appellant perfected his appeal of the RO's denial of 
waiver of loan guaranty indebtedness in May 1995.  Following 
a personal hearing at the RO in August 1995, the RO issued a 
supplemental statement of the case in October 1995.  However, 
the case was not thereafter forwarded to the Board until 
December 1999.  This case was previously before the Board in 
July 2000 at which time the Board remanded it for more up-to-
date financial information.  On remand, the RO attempted to 
conduct the development requested by the Board by forwarding 
correspondence to the same address the appellant is shown to 
have had from 1984 forward.  However, the RO's correspondence 
was returned as undeliverable and it is evident from the file 
that the appellant has not notified the VA of a new address.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested or 
obtained.  

2.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness of $24,660.

3.  The appellant was at fault in the creation of the loan 
guaranty indebtedness because of a failure to exercise 
reasonably prudent financial management.

4.  VA was not at fault in the creation of the loan guaranty 
indebtedness.

5.  VA paid off a valid indebtedness of the appellant and 
there is no current evidence that repayment of that debt 
would result in excessive financial hardship or interfere 
with the appellant's ability to provide himself and 
dependents with the basic necessities of life.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964(a) (2000).  

2.  Recovery of the loan guaranty indebtedness of $24,660 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts:  The evidence on file reveals that in January 1984, 
the appellant and his then-current spouse purchased a home on 
Strawberry Park in San Antonio, Texas, and used this home as 
their principle residence for many years.  

In May 1986, another veteran, using a VA guaranteed loan, 
purchased the subject home on Fairbrook in San Antonio, 
Texas, for $40,600.  The principle and interest payment for 
this 30-year mortgage was $371 per month.  In July 1987, the 
appellant in this case assumed the outstanding VA guaranteed 
loan on the subject home on Fairbrook in San Antonio.  In his 
assumption agreement, the appellant in this case assumed all 
of the obligations owed to VA on the original VA guaranteed 
loan on this home, including the obligation to repay to VA 
any amount of guaranty that VA might subsequently pay to the 
lender or holder of the mortgage should the loan on the 
subject home go into default.  

The evidence reveals that only three months later in October 
1987, the appellant transferred the subject home via another 
assumption agreement to a transferee (CS).  The evidence 
further reveals that no payments on the subject home were 
made by CS.  In November 1987, the lender issued a Notice of 
Default indicating that no payment had been received on the 
subject home for September 1987 or thereafter.  The appellant 
in this case was still listed as the present owner of the 
subject home.  The lender had been unable to contact the 
appellant to discuss the reason for default.  In December 
1987, the lender issued a Notice of Intention to Foreclose 
again indicating no attempts had been made to cure the 
default.  At that time, the total outstanding delinquency to 
cure this default was approximately $1,300.  

There is on file objective evidence indicating that the 
original lender notified the appellant in this case at his 
correct address on Strawberry Park in October 1990 of the 
default in payments on the subject home.  That same month, 
another notice was forwarded to the appellant in this case 
notifying him that if he was a guarantor of the loan, he 
might be liable for repayment of the loan and for payment of 
any loss incurred in connection with the foreclosure.  This 
notice was also posted to the appellant's known and correct 
address on Strawberry Park in San Antonio.  In October 1990, 
the RO in Houston also notified the appellant at his correct 
address on Strawberry Park in San Antonio of the default 
which had occurred in monthly payments for the VA guaranteed 
loan on the subject home on Fairbrook in San Antonio.  This 
notification explained that the appellant was an obligor 
under VA loan guaranty and that if VA was required to pay 
such guaranty to the lender, he would be indebted to the 
United States Government for the amount of such payment.  
There is no indication anywhere on file that the appellant 
took any action to cure the default on the subject home or 
made any efforts to contact either the lender or VA in 
response to notices he is documented to have received.  

Additionally, there is no evidence that the appellant 
contacted VA prior to his actual transfer of the subject home 
to CS to obtain a release and substitution of liability.  
There is also no evidence or argument that the appellant took 
any action to investigate the relative creditworthiness of CS 
to ensure that this transferee would or could responsibly 
assume the appellant's obligations in making the monthly 
mortgage payments on the subject home.  Evidence on file does 
reveal that the appellant's transferee filed a Chapter 13 
bankruptcy in November 1987, only one month after the 
appellant transferred the subject home to the transferee, and 
that no payments on the subject home were ever made by that 
transferee at any time.  

The lender foreclosed on the subject home in November 1990.  
The lender then made a claim against VA for the amount of its 
loan guaranty on the original loan and VA paid this valid 
claim.  This is the basis of the loan guaranty indebtedness 
presently asserted against the appellant in this case of 
$24,660.  

In October 1994, after being informed of the loan guaranty 
debt owed to VA, the appellant wrote that he did not believe 
he was responsible for the debt.  He said he sold the subject 
home to a transferee who had defaulted and that the 
transferee should be held responsible.  

In December 1994, the RO issued a waiver decision.  This 
decision specifically noted no finding of fraud, 
misrepresentation or bad faith.  However, the RO found that 
the appellant was at fault in creation of the indebtedness in 
that his actions and inaction leading to foreclosure were not 
those expected of a person exercising a high degree of care 
and with due regard for his contractual responsibility to the 
Government.  In the absence of any personal financial 
information from the appellant, the RO found that waiver of 
all or any part of the debt was not warranted.  

In January 1995, the appellant submitted a financial status 
report indicating that he had three dependents, ages 17, 10 
and 5.  He reported income and expenses and stated that he 
had a net loss each month after deducting all expenses from 
monthly income.  Included in these expenses was a mortgage 
payment owed on the home he initially purchased with his 
spouse in 1984 on Strawberry Park of almost $600 per month.  
Additionally, the appellant listed monthly expenses of $255 
for telephone, utilities and heat, $200 per month for 
automobile, gasoline and maintenance, $95 per month for 
cleaners, $120 per month for children's entertainment, and 
$130 for clothing for himself and dependents.  Also listed 
were consumer credit expenses totaling $300 per month but he 
did not specifically identify the goods or services purchased 
as required by this form.  He did not list any amounts past 
due for any of these consumer credit debts.  

In April 1995, the appellant submitted a substantive appeal 
in which he included documentation corroborating that the 
loan on the subject home which the appellant assumed in July 
1987 was in turn assumed by a transferee in October 1987.  He 
argued that this relieved him of financial responsibility for 
the loan.  He said he believed in good faith that his 
transferee would abide by the contract and his signature.  He 
argued that he transferred the subject home due to marital 
problems and that he was separated from his spouse at that 
time.  

In August 1995, the appellant testified at a personal hearing 
at the RO.  At that time, he still resided in his initial 
marital residence on Strawberry Park in San Antonio.  He 
explained that the reason he assumed the outstanding VA 
guaranteed loan on the subject home was due to marital 
difficulties and that he needed a separate residence in case 
he and his spouse divorced.  Neither he nor his ex-wife ever 
actually resided in the subject home on Fairbrook.  He said 
he did not personally know the individual to whom he 
transferred subject home on Fairbrook.  He said he was 
introduced to this individual by a real estate agent and that 
his transferee paid him $800 cash to secure the transfer.  He 
actually remained married to his former spouse and the 
marital home on Strawberry Park remained in their joint 
ownership until the time of his actual divorce in February 
1994.  He said that he was occasionally separated from her 
living at different places.  He never attempted to rent the 
subject home during the period of his ownership.  He said he 
did not know his transferee would not make the payments on 
the home.  He confirmed that he actually received notices of 
default at his address on Strawberry Park following his 
transferee's failure to make the monthly mortgage payments on 
the subject home.  It was noted during the hearing that after 
his transferee's default, the mortgage company reported that 
his transferee had defaulted on three previous loans although 
the appellant did not know this at the time he transferred 
the subject home to the transferee.

As noted above, this case was remanded by the Board in July 
2000 in order to obtain more up-to-date financial information 
from the appellant.  On remand, the RO attempted to conduct 
the development requested by the Board by forwarding 
correspondence to the same address the appellant is shown to 
have had from 1984 forward.  However, the RO's correspondence 
was returned as undeliverable.  A Report of Contact, VA Form 
119, reflects that an employee of the Board attempted to 
locate the veteran by contacting the Texas Air National Guard 
unit at Kelly Air Force Base, to which the veteran was 
assigned.  Personnel at Kelly Air Force Base informed the 
Board that the appellant remained a member of the Texas Air 
National Guard but that he had moved without providing the 
unit with a forwarding address or new telephone number.


Law and Regulation:  The law and regulations authorize waiver 
of loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist:  (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision of the 
Government should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
The fault of the debtor, (2) balancing fault between the 
debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefit, 
(5) the unjust enrichment of the appellant, (6) whether the 
appellant changed positions to his detriment in reliance upon 
a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.  

Analysis:  In evaluating whether equity and good conscience 
permits a favorable waiver decision, the Board must consider 
all of the specific enumerated elements described above.  
However, the issues of fault and undue financial hardship are 
the most significant factors applicable in the present case.  
There is no evidence that the appellant receives any VA 
benefits so collection of the debt at issue would not defeat 
the purpose of any existing benefit.  There is no evidence or 
argument that the appellant changed position to his detriment 
in reliance upon a granted VA benefit.  The appellant assumed 
a VA guaranteed loan, took legal if not actual possession of 
the subject home for a period of only several months and then 
sold that home by assumption to a transferee who paid him 
$800 for such transfer.  It would appear that the appellant 
was unjustly enriched by the amount of $800 if he received 
that money in payment for the subject home and never applied 
any of it to his outstanding obligation to make monthly 
mortgage payments. 

The appellant is shown to be at fault in the creation of the 
loan guaranty debt in that he failed to exercise reasonably 
prudent financial management.  The manner and method by which 
the appellant transferred ownership of the subject home in 
this case is lacking in any significant degree of prudent 
financial responsibility.  Regardless of the stated reason 
for acquiring the subject home, the facts reveal that the 
appellant never resided in that home, he never apparently 
made any effort to rent the home, and when he sold the home, 
he did so by way of a simple assumption agreement with a 
transferee he did not know, without performing any inquiry 
into the creditworthiness of the transferee and without 
contacting or notifying either the lender or VA.  The 
appellant 's stated reliance on the transferee to make the 
monthly mortgage payments according to his promise was an 
extremely poor exercise of judgment amounting to financial 
irresponsibility.  After the transfer, it was discovered that 
the transferee had defaulted on at least three prior loans, 
the transferee filed a Chapter 13 bankruptcy the month 
following his assumption and the transferee never made a 
single payment on the subject home.  The appellant is 
exclusively and significantly at fault for transferring the 
property to such individual without first assuring that the 
transferee was creditworthy and responsible.

The appellant did not contact either VA or the lender to ask 
for any assistance or advice in his transfer of the subject 
home.  The appellant made no effort to obtain a substitution 
of liability and release of his own personal liability with 
VA.  Of course, given the post-default information discovered 
about the transferee, it is unlikely that VA would have 
granted a release and substitution of liability because of 
the transferee's lack of creditworthiness.

Additionally, there is certainly no evidence or argument that 
the appellant was without the financial ability to make the 
rather low monthly mortgage payments on the subject home at 
the time of the default.  There is ample evidence on file 
that notice of default and pending foreclosure were posted to 
his actual residence on Strawberry Park and the appellant 
testified during the personal hearing that he received actual 
notice.  At the time that the Notice of Intention to 
Foreclose was posted, the total delinquency outstanding was 
only approximately $1,300.  Having created the problem 
through financial irresponsibility, the appellant could and 
should have made efforts to cured the default.

Thus, the appellant chose to assume this VA guaranteed loan 
on a home which he shortly thereafter transferred to an 
individual lacking in creditworthiness.  He thereafter 
abandoned any responsibility which was firmly attached to him 
under the terms of his own initial assumption agreement.  
Accordingly, the Board finds the appellant to be 
substantially and materially at fault in the creation of the 
loan guaranty indebtedness in this case.  There is certainly 
no evidence nor is there any argument that the VA is in any 
way at fault in the creation of the loan guaranty debt in 
this case.  

Finally, the appellant has argued during the pendency of this 
appeal that requiring the repayment of indebtedness would 
constitute an undue financial hardship.  The financial 
information submitted by the appellant in support of his 
request for waiver is now almost six years old.  It was to 
provide the appellant with an opportunity to submit accurate, 
detailed and up-to-date financial information that the Board 
remanded this case in July 2000.  As noted above, the RO 
attempted to complete this development but this was thwarted 
because the appellant had moved and failed to notify VA of 
his new address.  There is no other alternative address in 
the claims folder or loan guaranty files for the veteran and 
attempts by VA to locate the current address for the veteran 
have been unsuccessful.  In Hyson v. Brown, 5 Vet. App. 262 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) noted that in the normal course of events, it 
is the burden of the appellant to keep VA apprised of its 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson at 265.

The only financial information on file is now approximately 
six years old.  At that time, the appellant indicated that he 
was divorced but supporting three dependent children.  By 
this time, one of those children has attained the age of 
majority and another of those children will attain the age of 
majority in two years.  While the appellant then claimed a 
child support obligation totaling $550 per month, he had not 
submitted documentation corroborating this amount.  
Additionally, the appellant then claimed a mortgage payment 
on the Strawberry Park residence of almost $600 per month, 
but it is now known that the appellant no longer resides in 
that residence and while he certainly must have a new expense 
for housing, the amount of that actual expense is now 
unknown.  The financial status report on file listed expenses 
of $255 per month for utilities, heat and telephone, $200 per 
month for automobile maintenance and gasoline, $95 per month 
for cleaners, $120 per month for entertainment of his 
children, $130 per month for clothing for himself and 
dependents.  The Board finds that some of these expenses 
appear to be overstated and do not appear to be necessary to 
provide the appellant and his dependents with the basic 
necessities of life.  Additionally, the financial status 
report on file indicates a significant amount of consumer 
credit debt but there is no listing of the required 
information stating the purpose of these debts so there is no 
way for the Board to evaluate whether these debts were 
incurred for basic necessities of life.  It is also 
noteworthy that while this listing of consumer credit debt 
totaled a $300 per month obligation, the unpaid balances on 
those listed debts were relatively low, there were no amounts 
listed as past due, and assuming the appellant has continued 
to make the payments as they became due, most if not all of 
the obligations would be entirely paid off at this time.

The appellant is shown by the financial evidence on file to 
have maintained all other financial obligations in a current 
fashion and the appellant is expected to accord a debt to the 
Government the same degree of fidelity and responsibility 
that he accords to all other financial obligations.  
Accordingly, considering that the appellant is significantly 
at fault in the creation of the indebtedness in this case and 
considering that the evidence presently on file does not show 
that he is unable to afford repayment of this indebtedness 
over a period of time, the Board denies waiver of the loan 
guaranty indebtedness.


ORDER

Waiver of recovery of loan guaranty indebtedness of $24,660 
is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

